ADAMS, Circuit Judge
(dissenting):
On these appeals, the majority, in affirming the order of the District Court of South Carolina and the order of the District Court for the Middle District of North Carolina, has decided intricate questions relating to the operation of the discovery provisions of the Federal Rules of Civil Procedure in the context of multidistrict litigation. However, the posture of this case does not, in my judgment, permit consideration of the merits of these appeals. Rather, deference to the admonition that we are to decide only justiciable controversies *191leads me to the conclusion that these cases should be regarded as moot.1
Celanese Corporation and Fiber Industries, Inc. (hereinafter Celanese) are plaintiffs in an action against Leesona and other patentees, in the District Court for the Southern District of Florida. Celanese seeks to depose for the purposes of the Florida litigation Henri Crouzet, the principal executive of Ateliers Roannais de Constructions Textiles (ARCT-France) and ARCT, Inc., a North Carolina subsidiary of ARCT-France.2
3 Neither Crouzet nor the ARCT corporations are parties to the Florida suit. The ARCT companies, however, are defendants in a related suit in the South Carolina district court. Celanese, aware that Crouzet, a French citizen, was scheduled to come to South Carolina in July, 1973,3 filed a motion for a subpoena in the South Carolina district court to compel Crouzet to appear for a deposition with respect to the Florida litigation once Crouzet had completed his duties with respect to the South Carolina suit.
On July 13, 1973, the South Carolina district court ordered that Henri Crouz-et was to be immune from any subpoena or other process “while he is within the jurisdiction of this Court to attend proceedings in this Court for the purpose of giving testimony in [the South Carolina] action. . . . ” This order, as the relevant memoranda and argument confirm, was designed to protect Crouzet for the limited period he was to be in South Carolina to offer testimony during the course of a deposition concerning the litigation taking place in the South Carolina district court. The deposition in the South Carolina suit has now been completed and Crouzet has long since returned to France, thus rendering any decision with respect to the propriety of the July 13, 1973 order of the South Carolina district court, for all practical purposes in terms of this case, academic. I would, therefore, vacate the July 13th order and remand with a direction that the South Carolina district court dismiss appellants’ motion for a subpoena as moot.4
Apprised that efforts to secure Crouz-et’s testimony through the South Carolina district court had failed, Celanese caused subpoenas to be issued by the Clerk of the North Carolina district court. The ARCT companies and Crouz-et moved in the North Carolina district 9 court to quash these subpoenas, and requested an appropriate protective order. The North Carolina district court entered an order requiring Celanese to make extensive efforts other than by way of depositions to secure information allegedly possessed by Crouzet, before taking Crouzet’s deposition. Such relief does not appear, on its face, to be moot. There is some suggestion in the memorandum issued by the North Carolina district court that it was Celanese’s intention that Crouzet’s testimony be secured pursuant to the subpoenas while Crouzet was present in South Carolina to participate in the litigation pending before the district court' there. Nevertheless, the order of the North Carolina district court requiring ■ Celanese to make discovery efforts, other than by depositions, indicates that Celanese will be unable to obtain Crouzet’s deposition at any time unless Celanese completes the preliminary steps required by the North Carolina order, and the results produced by such preliminary steps are determined to be inadequate. The North Carolina district court’s order, therefore, would seem, at first blush, to have continuing effect despite Crouzet’s return to France.
*192However, at oral argument, counsel for the ARCT companies and Crouzet agreed that Crouzet’s deposition may be taken in France, and counsel for Cela-nese expressed willingness to conduct the necessary proceedings in France. Counsel for the ARCT companies and Crouzet did suggest that certain guidelines should be imposed, presumably in light of Crouzet’s health and the extensive testimony he has already given in the other companion cases. In view of the statements by counsel indicating that there exist no major impediments to the taking of Crouzet’s deposition in France, the dispute among* the parties concerning the conditional refusal by the North Carolina district court to permit a deposition would seem at an end, and hence our authority to rule on the merits of the order of the North Carolina district court appears dissipated. Accordingly, the proper course would be, in my judgment, to vacate that order and to remand with a direction that the North Carolina district court dismiss the motion of the ARCT companies and Crou-zet to quash the subpoenas issuing out of the North Carolina district court and for a protective order. The ARCT companies and Crouzet, of course, may still desire to petition the North Carolina district court for another protective order to establish guidelines for the taking of Crouzet’s deposition in France. Keeping in mind the already protracted nature of this litigation, it would seem that further proceedings • relating to Crouzet’s deposition should be conducted expeditiously.
For the foregoing reasons, I respectfully dissent from the majority’s disposition of these appeals on the merits.

. See AA’right, Federal Courts 35-36 (2d ed. 1970).


. ARCT-France is a manufacturer of false twist texturing machinery competitive with that of Leesona. In the United States, ARCT-US acts as the sales, repair and servicing agent for the machinery manufactured by ARCT-France.


. Illness delayed Crouzet’s trip to South Carolina until, it seems, August.


. See United States v. Munsingwear, 340 U. S. 36, 39, 71 S.Ct. 104, 95 L.Ed. 36 (1950).